Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1, 3-9, 38, 40, 44-45, and 48-55 are pending and under examination.


Withdrawn Rejections
The objection to the claims is withdrawn in light of the amendments.
The rejection for written description is withdrawn in light of the amendments. Specifically, the claims are directed to treatment of cancer.
The enablement rejection over treating neurological disorders is withdrawn as the claims are no longer directed to such.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 38, 40, 44, and 45, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of certain cancers, does not reasonably provide enablement for treatment of all cancers as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	The nature of the invention is one of providing novel HDAC inhibitors, while the breadth of the claim is directed to using these inhibitors to treat any colon, ovarian, renal, prostate, breast, or cervical cancer in a subject in need of such cancer treatment.
	The instant specification provides the rationale for expecting HDAC inhibitors to treat cancer (p.49), but does not provide any objective evidence related to the instant HDAC inhibitors in treating cancer. Further, while the specification notes that HDACs are expressed at greater levels in numerous cancers, the specification does not indicate that the instantly claimed HDAC inhibitors have successfully treated cancer while noting that HDAC5 is already repressed in, e.g., colon cancer (explicitly claimed) and acute myeloid leukemia (paragraph 141), suggesting such cancers would not be treated by further inhibition of HDAC.
	Further, the art recognizes that using HDAC inhibitors to treat cancer is unpredictable. See Halsall (previously cited), published after the instant effective filing date, notes that clinical trials achieve “mixed” results (abstract). The art recognizes that HDAC inhibitors are effective in treating “certain cancers” (p.1103 C1). See also Rana (previously cited) indicating that HDAC inhibitors “failed in solid tumors such as prostate cancer, despite the overexpression of HDACs in CRPC” (abstract); note that 
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 

There is clearly unpredictability when set to treat these cancers which is not ameliorated by guidance nor examples in the instant specification. As such, it would be undue experimentation to require others to make and test the instant HDAC inhibitors to determine if and how each form of cancer is treatable by HDAC inhibition.
	Therefore, instant claim 38, 40, 44, and 45 is not enabled for the full scope of the claim.

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive.
Applicant argues the claims have been limited to those cancers “for which antiproliferative data is provided in tables 3 and 4” and so the claims are enabled. This is not persuasive.
Applicant has presented in vitro data demonstrating an antiproliferative effect on certain cancer cell lines and in vitro models correlating to the disease are to be accepted “unless the examiner has evidence that the model does not correlate” (MPEP §2164.02). In this case, the Examiner has already presented evidence that this would not predictably extend to treatment of cancer, e.g., Rana which explicitly states that, despite overexpression of HDACs in prostate cancer, HDAC inhibitors failed to treat this cancer. Applicant has offered no arguments nor evidence to suggest that the in vitro data in the specification is predictive of cancer treatment where the art recognizes the same class of inhibitors has 
Thus, taking the evidence as a whole, extending in vitro results to the actual treatment of cancer is unpredictable and leaving the testing of Applicant’s hypothesis to others is undue experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649